Citation Nr: 1017639	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to August 
1944.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).

In December 2008, the Board issued a decision which denied 
the appellant's claim herein.  Thereafter, the appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2009, based 
on a Joint Motion for Remand (Joint Motion), the Court issued 
an Order remanding this case for compliance with the Joint 
Motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or her representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter for development 
in compliance with the Joint Motion.  Accordingly, in order 
to prevent prejudice to the appellant, the December 2008 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the December 2008 decision 
by the Board had never been issued.



REMAND

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  Based upon its review 
of the claims file, the Board finds there is a further duty 
to assist the appellant with her claim therein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Initially, the Board observes that the Court held that in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) and explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The July 2004 notice 
letter provided to the appellant in this case does not meet 
this standard.  Thus, the RO should send the appellant notice 
which is compliant with Hupp. 

The appellant contends that service connection for the cause 
of the Veteran's death is warranted because the Veteran was 
unable to recover from open heart surgery because his 
service-connected disabilities prevented him from walking and 
therefore contributed to his death three months after 
surgery.

At the time of his death, service connection was in effect 
for the following disabilities: (1) considerable weakness of 
the right upper extremity with clawing, limitation of motion 
of hand, significantly diminished grasp strength (dominant); 
(2) weakness, right lower extremity with partial foot drop; 
(3) traumatic lesion, fracture cervical spine with weakness 
of the right upper and lower extremity, sensory changes left 
lower body and lower extremity, right radius and wrist with 


traumatic arthritis; (4) old compression fracture C-5, C-6, 
with secondary hypertrophic changes; and (5) marked analgesia 
and dysesthesia below the nipple line, extending down to the 
left leg, diminished sense of position and vibratory sense in 
left lower extremity.

The record reflects that the Veteran was first hospitalized 
at the Immanuel Medial Center from March 30, 2004, to April 
21, 2004, for mitral-valve-replacement surgery.  An April 
2004 discharge summary from the Immanuel Medical Center noted 
that the Veteran had been transferred to the Immanuel 
Fontanelle Home for rehabilitation.  One week later, the 
Veteran was readmitted to the Immanuel Medical Center.  On 
discharge from the Immanuel Medical Center on May 14, 2004, 
he was transferred to the Select Specialty Hospital.  A June 
2004 consultation report by the Select Specialty Hospital 
noted that the Veteran was now at the facility.

According to the Veteran's death certificate, he died at the 
Immanuel Medical Center on June 27, 2004.  The certificate of 
death lists the immediate cause of his death as 
cardiopulmonary arrest due to or as a consequence of 
respiratory failure and chronic obstructive pulmonary 
disease.

A review of the claims file reveals that the Immanuel Medical 
Center records currently of record do not include those of 
the terminal hospitalization.  The post-operative records 
from the Immanuel Fontanelle Home are also missing in the 
claims file.  Additionally, while the record contains a June 
2004 consultation report by the Select Specialty Hospital, it 
is not clear whether such record is the entire record 
pertaining to the Veteran at this facility.  The appellant 
was never sent release forms for the Immanuel Medical Center, 
the Immanuel Fontanelle Home, or the Select Specialty 
Hospital.  In June 2005, the appellant was sent release forms 
for individual physicians who treated the Veteran, and the RO 
obtained records from 


Drs. T.L. and J.M. from March, 30, 2004, to June 22, 2004, 
but not June 27, 2004.  Final 5 days of the Veteran's 
terminal hospitalization records are not associated with the 
claims file.  "When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the [Board] must seek to 
obtain those records."  Baker v. West, 11 Vet. App. 163, 169 
(1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) 
(quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992)).  Thus, in order to comply with the duty to assist 
and the Joint Motion, an attempt should be made by the RO, 
with the assistance of the appellant, to obtain these 
records.

Accordingly, the case is remanded for the following actions:

1.  The RO must send the appellant a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter must include (1) a statement of 
the conditions for which service 
connection was in effect at the time of 
the Veteran's death, (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on the 
Veteran's previously service-connected 
disorders, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service-connected.

2.  The RO must also obtain: (1) the 
complete records of the Veteran's terminal 
hospitalization at the Immanuel Medical 
Center, dated from March, 30, 2004, to 
June 27, 2004; (2) the post-operative 
records from the Immanuel 


Fontanelle Home, dated in April 2004; and 
(3) the Select Specialty Hospital records, 
dated from May 2004 to June 2004.  Once 
obtained, the records must be associated 
with the claims file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

3.  Thereafter, if the RO receives the 
requested records, to include the 
Veteran's terminal hospitalization 
records, the RO must obtain a VA medical 
opinion, prepared by the same examiner who 
delivered the August 2005 and February 
2006 opinions, as to whether any of the 
Veteran's service-connected disabilities 
either caused or contributed substantially 
or materially to the cause of his death, 
taking into consideration the appellant's 
contention that the Veteran was unable to 
recover from open heart surgery because 
his service-connected disabilities 
prevented him from walking and therefore 
contributed to his death.

If the examiner who delivered the August 
2005 and February 2006 opinions is 
unavailable or unable to provide the 
requested opinion, the RO must provide the 


claims file to an appropriate VA physician 
for a new VA opinion.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested opinion.  After a review of the 
evidence of record, the examiner must 
render an opinion in accordance with the 
directives contained herein.

A complete rationale for all opinions must 
be provided.  If the examiner is unable to 
deliver an opinion without resorting to 
mere speculation, the examiner must 
thoroughly explain why an opinion cannot 
be reached without resorting to mere 
speculation.  The report prepared must be 
typed.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  The RO must readjudicate the 
appellant's claim on appeal.  If the 
benefit on appeal remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant, which must 
address all of the evidence of record 
since that issue was last adjudicated by 
the RO.  After the appellant and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

6.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is 
requested.


No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

